         Case 1:20-cv-04414-ER Document 12 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAPHAEL LOPEZ,
                              Plaintiﬀ,
                                                                 ORDER
                – against –
                                                            20 Civ. 4414 (ER)
NAMDOR INC.,

                              Defendant.


RAMOS, D.J.:
         On August 4, 2020, the Court was notiﬁed that the parties had reached settlement

on all issues. Accordingly, the parties are directed to ﬁle a settlement with the Court for

approval by November 1, 2020. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d

199, 200 (2d Cir. 2015).


It is SO ORDERED.


Dated:     October 2, 2020
           New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.
